Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 5-9, and 17-20 in the reply filed on 07/13/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shannigrahi et al. (Pub No. US 2015/0376068 A1, hereinafter Shannigrahi).
	With regards to claim 1, Shannigrahi teaches an optical element, comprising: 
a primary electrode (see Fig. 3, primary electrode 406); 
a secondary electrode overlapping at least a portion of the primary electrode (see Fig. 3, secondary electrode 402 overlapping with primary electrode 406); and 
an electroactive ceramic having a preferred crystallographic orientation disposed between and abutting the primary electrode and the secondary electrode (see Fig. 3, electroactive ceramic 404 with a preferred crystallographic orientation, see ¶88, preference made in relation to distorting orientation for electrooptic effects).

With regards to claim 19, Shannigrahi teaches an optical element, comprising: 
a primary transparent electrode; 
a secondary transparent electrode overlapping at least a portion of the primary transparent electrode; and 
a transparent electroactive ceramic layer having a preferred crystallographic orientation disposed between and abutting the primary transparent electrode and the secondary transparent electrode (see claim 1, see ¶48 as an example), 
wherein the preferred crystallographic orientation is aligned along a polar axis of the electroactive ceramic layer (see claim 1, the cartesian axis system can be aligned wherein the preferred orientation is aligned with a polar axis of the aligned cartesian axis system).

With regards to claim 20, Shannigrahi teaches a method comprising: 
forming a primary electrode (see Fig. 3, primary electrode 406); 
forming an electroactive ceramic layer having a preferred crystallographic orientation over and abutting the primary electrode (see Fig. 3, ¶88, electroactive ceramic 404 with a “preferred” crystallographic orientation over primary electrode 406); and 
forming a secondary electrode over and abutting the electroactive ceramic layer and overlapping at least a portion of the primary electrode (see Fig. 3, secondary electrode 402).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannigrahi as applied to claim 1 above.
With regards to claim 5, Shannigrahi is silent teaching the optical element of claim 1, wherein the electroactive ceramic comprises a relative density of at least approximately 99% (see ¶104, relative density shown to be 99%), but is silent teaching a transmissivity within the visible spectrum of at least approximately 50%.
It would have been obvious to one of ordinary skill to determine the optimum transmissivity (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, it would have been obvious to a person having ordinary skill in the art at the time of filing to arrive at a transmissivity of at least 50% since this is required for a specific display application that requires transparency of light.

With regards to claim 6, Shannigrahi is silent teaching the optical element of claim 1, wherein the electroactive ceramic comprises less than 10% haze.
It would have been obvious to one of ordinary skill to determine the optimum haze (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, it would have been obvious to a person having ordinary skill in the art at the time of filing to arrive at a haze of less than 10% since this is required for a specific display application that requires transparency of light.

With regards to claim 7, Shannigrahi teaches how applied electric fields affect electro-optic properties (see ¶88-¶92 for example), but is silent teaching the optical element of claim 1, wherein the electroactive ceramic, when exposed to an applied field of from approximately 0 MV/m to approximately 2 MV/m, comprises at least one of: a change in transmissivity of less than 50%; a change in haze of less than 50%, and a change in clarity of less than 50%.
It would have been obvious to one of ordinary skill to determine the optimum electric field and resulting change in transmissivity (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill can customize the device to produce a result (i.e. change in transmissivity) from a user-defined application of electric field (i.e. input).  The claimed parameter values may be arrived since these are the parameters are required for a specific electro-optic application.

With regards to claim 8, Shannigrahi teaches the optical element of claim 1, wherein the electroactive ceramic, when exposed to an applied field equal to at least 50% of its breakdown strength, comprises at least one of: a change in transmissivity of less than 50%; a change in haze of less than 50%, and a change in clarity of less than 50%.
It would have been obvious to one of ordinary skill to determine the optimum electric field and resulting change in transmissivity (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill can customize the device to produce a result (i.e. change in transmissivity) from a user-defined application of electric field (i.e. input).  The claimed parameter values may be arrived since these are the parameters are required for a specific electro-optic application.

With regards to claim 9, Shannigrahi is silent teaching the optical element of claim 1, wherein the electroactive ceramic, when exposed to an applied field equal to at least 50% of its coercive field, comprises at least one of: a change in transmissivity of less than 50%; a change in haze of less than 50%, and a change in clarity of less than 50%.
It would have been obvious to one of ordinary skill to determine the optimum coercive field and resulting change in transmissivity (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill can customize the device to produce a result (i.e. change in transmissivity) from a user-defined application of electric field (i.e. input).  KNN-based ceramics inherently have a coercive field and the claimed parameter values may be arrived since these are the parameters are required for a specific electro-optic application.

With regards to claim 17, Shannigrahi is silent teaching the optical element of claim 1, wherein the electroactive ceramic comprises less than a 50% change in each of transparency, haze, and clarity when a voltage is applied to the primary electrode.
It would have been obvious to one of ordinary skill to determine a change in transmissivity (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill can customize the device to arrive at the claimed parameter values since these are the parameters are required for a specific electro-optic application.

With regards to claim 18, Shannigrahi is silent teaching a head-mounted display comprising the optical element of claim 1.
Examiner hereby takes official notice that electro-optical structures with a primary electrode and a secondary electrode for purposes of changing electro-optical properties can be incorporate in head-mounted display applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML